UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4893


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALEX SOPON-LEON, a/k/a Alex Lopez, a/k/a Jesus Lopez,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:07-cr-00223-FDW-1)


Submitted:    May 6, 2009                   Decided:   June 12, 2009


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ann L. Hester, Peter
Adolf, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant. Gretchen C. F.
Shappert, United States Attorney, Charlotte, North Carolina; Amy
E. Ray, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following a guilty plea, Alex Sopon-Leon was convicted

of illegally reentering and being found in the United States, in

violation     of   8    U.S.C.    § 1326         (2006).         The    district      court

sentenced     Sopon-Leon         to     a     total      of     fifty-seven          months’

imprisonment.      Sopon-Leon appeals his sentence, contending that

the   district         court    incorrectly           calculated        his     guideline

sentencing range by adding two points to his criminal history

based on the timing of his offense, pursuant to U.S. Sentencing

Guidelines    Manual      § 4A1.1(d)        (2007).           Finding    no    error,    we

affirm.

            In sentencing a defendant, a district court must first

properly calculate the guideline range.                       Gall v. United States,

128 S. Ct. 586, 596 (2007).                   “In assessing a challenge to a

sentencing court’s application of the Guidelines, we review the

court’s     factual      findings       for      clear        error    and     its    legal

conclusions de novo.”          United States v. Allen, 446 F.3d 522, 527

(4th Cir. 2006).

            The Sentencing Guidelines provide that in calculating

the defendant’s criminal history category, “[a]dd 2 points if

the   defendant    committed          the   instant      offense       while   under    any

criminal      justice      sentence,          including          probation,          parole,

supervised     release,        imprisonment,          work      release,       or    escape

status.”      USSG § 4A1.1(d).              Because Sopon-Leon’s offense was

                                             2
illegally reentering and being found in the United States, the

district court concluded USSG § 4A1.1(d) applied because he was

serving    a    state   prison     sentence       when       immigration   authorities

found him.

               Sopon-Leon    concedes        that       he    was    serving    a   state

sentence when an Immigration and Customs Enforcement (ICE) agent

learned that he had illegally reentered the United States and

was thus “found” for purposes of 8 U.S.C. § 1326.                          See, e.g.,

United States v. Sosa-Carabantes, __ F.3d __ (4th Cir. Apr. 1,

2009) (No. 08-4109) (explaining that the defendant was found

when the ICE agent had knowledge of his illegal reentry).                           Under

these     circumstances,         the    authorities            are    unanimous      USSG

§ 4A1.1(d)       requires    assessment           of    two     additional       criminal

history points.         United States v. Coeur, 196 F.3d 1344, 1346

(11th Cir. 1999); United States v. Santana-Castellano, 74 F.3d

593, 598 (5th Cir. 1996); see also Sosa-Carabantes, __ F.3d at

__   (noting       whether    or       not       USSG    § 4A1.1(e)’s          sentencing

enhancement applied depended on whether ICE found the defendant

before or after he was sentenced); United States v. Figuereo,

404 F.3d 537, 541 (1st Cir. 2005) (holding the district court

did not plainly err by applying USSG § 4A1.1(d) to a defendant

found in the United States while imprisoned).

               Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

                                             3
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4